DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 10, line 17 to page 12, line 12, especially page 10, line 26 to page 11, line 5, page 11, line 29 to page 12, line 3 and page 12, lines 9-11, filed 7 October 2021, with respect to the 35 USC 103 rejections of claims 14-20 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 14-20 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the apparatus of claim 14 comprising the recited back pressure regulating valve in the second retentate stream.

Allowable Subject Matter

3.	Claims 14-20 and 22-34 are allowed.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 22, 2021